El Juez Presidente Señor del Toro,
’emitió la opinión del tribunal.
.Pende de resolución ante esta corte una moción de la *425parte apela'da solicitando la desestimación del recurso por no estar certificada la transcripción de los autos de acuerdo con la ley, ni haberse redactado el alegato de los apelantes •de conformidad con el reglamento de este Tribunal.
El llamado “record de la apelación” consta de 79 pá-ginas en maquinilla y comprende, formando un solo cuerpo, las alegaciones y las pruebas.
Al final dice:
“CERTIFICAMOS: — Que las precedentes constancias constituyen la transcripción original del récord de la apelación establecida por la parte demandada, del que constan la demanda, excepciones, contes-tación de los demandados, prueba testifical y documental introducidas como materia de evidencia en juicio por las partes, &, &, compren-diéndose a su vez las resoluciones de la corte en el procedimiento, la sentencia final, apelación y prórrogas concedidas para la prepa-ración de la transcripción; todas cuyas constancias constituyen el récord de la apelación de sentencia establecida por los demandados ■en este litis. — Y para los fines y efectos del recurso establecido para ante la Honorable Corte Suprema de Puerto Rico, certificamos la presente transcripción del récord de la apelación, legajo de la sen-tencia y notificación de la apelación, boy, en Mayagüez, a 24 de agosto de 1923. — A. Nazario Lugo, abogado de los apelantes.— -, abogados del demandante-apelado.
“Notificados con copia del anterior récord de apelación hoy 24 de agosto de 1923. — Benet & Souffront.
“Yo Angel Acosta Quintero, Juez de la Corte de Distrito del Distrito Judicial de Mayagüez, P. R., CERTiFioo: Que la transcrip-ción del récord taquigráfico que antecede es el mismo que ha sido presentado en este caso civil número 9301 de Ernesto Mari y Ro-dríguez vs. Dionisio Úlises Pabón, sobre nulidad y cancelación y lo apruebo por ser una transcripción exacta y verdadera de los pro-cedimientos habidos durante el juicio y ordeno que la misma forme parte del récord de apelación a los efectos de la establecida por el demandante.
“Dado bajo mi firma y sello de la Corte en Mayagüez, P. R., a 4 de diciembre de 1923. — Angel Acosta, Juez del Distrito.”
Como puede observarse en seguida, la transcripción fue preparada para ser certificada por los abogados de ambas partes, pero los abogados de la parte apelada no lo hicie-*426ron, limitándose a consignar qne fueron notificados con copia de la transcripción. Siendo ello así, carece en abso-luto de valor la primera certificación.
La del juqz qne la signe ¿qué alcance tiene? Se refiere al “récord taquigráfico qne antecede.” ¡¡Es en verdad, lo qne antecede un récord taquigráfico?
Para contestar esas preguntas debemos examinar cua-tro certificaciones que las partes lian archivado con motivo de la moción de desestimación.
Las dos primeras lo fueron por la parte apelante para impugnar la moción. Dicen, en lo pertinente, así:
“Noviembre 16, .1923. — En este caso comparecieron las partes por medio de sus abogados para la vista y aprobación de la trans-cripción del récord taquigráfico y la corte, después de oir a las partes, aprueba dicha transcripción.”
“Certifico: — Que la orden que antecede consta al folio 142 del libro 72 de minutas de esta corte.
“Y a petición . . . . — Enrique Báez, Secretario Corte Distrito, Mayagüez, P. R. ”
“En este caso, el día 16 de noviembre de 1923, señalado para la vista de la transcripción del récord taquigráfico presentado por el demandado apelante a los efectos de la apelación, compareció el. abogado de la parte demandante.
“Demandante.' — No hay oposición.
“Juez. — No habiendo oposición se aprueba el récord taquigráfico.
“CeRtifico: — Que lo que antecede es una copia. Gonzalo' Arán, Taquígrafo Corte Distrito.”
La tercera y la cuarta fueron aportadas por la parte apelada. Expresan, también en lo pertinente, lo que sigue:
“Yo, Enrique Báez, Secretario de la Corte de Distrito del Dis-trito Judicial de Mayagüez, P. R., por la presente Certifioo: — Que en el caso arriba titulado, el taquígrafo de la corte no radicó en Secretaría el récord taquigráfico original, ni tampoco los- demánda-dos y apelantes, quienes presentaron para la aprobación de la corte, una transcripción de todos los autos incluyendo las alegaciones de las partes, la declaración de los testigos' y la prueba documental ofrecida en la vista del juicio, todo lo cual fué elevado al Sonora-*427ble Tribunal 'Supremo por el funcionario que suscribe. Y a peti-ción de. Enrique Báez, Secretario Corte Distrito.”
“Yo, Gonzalo Arán, bajo juramento declaro y certifico:
“Que soy el Taquígrafo de la Corte de Distrito del Distrito Judicial de Mayagüez, Puerto Rico, y lo era en las feclias que más adelante se expresarán; que con anterioridad al día 16 de noviem-bre de 1923, procedí a sacar el récord taquigráfico del juicio cele-brado en el caso arriba titulado, y a petición del demandado y ape-lante Dionisio IJlises Pabón, no incluí en dicho récord taquigrá-fico la prueba documental ni radiqué dicho récord taquigráfico en la Secretaría de la Corte, ni notifiqué el mismo al demandante y apelado Ernesto Mari Rodríguez ni a sus abogados Benet & Souf-front, habiendo entregado dicho récord original' al propio deman-dado y apelante Dionisio Ulises Pabón. Y a petición de. Gonzalo Arán.
“Suscrito y jurado ante mí por don Gonzalo Arán, .... Enrique Báez, Secretario Corte Distrito.”
Se deduce que la parte apelante pidió al taquígrafo las notas de las declaraciones orales y con ellas como base y con las alegaciones y los documentos aportados como prueba ella misma preparó la transcripción de los autos que fué aprobada por el juez con la intervención de la parte ape-lada según las minutas de la corte el 16 de noviembre de 1923. Tanto la minuta del secretario como las notas del taquígrafo hablan del “récord taquigráfico” cuando en ver-dad lo sometido y aprobado fué el “récord de la apelación,” según sus otras certificaciones. La orden de aprobación no aparece como debe aparecer de la transcripción misma.
Así las cosas, el apelante redactó la certificación para ser firmada por los abogados de las partes, pero ya hemos visto que los de la parte apelada no lo hicieron.
¿Qué debió «hacer entonces el apelante? El único ca-mino expedito que tenía de acuerdo con la ley era el de sustituir la certificación de los abogados por la del Secre-tario de la Corte. No lo siguió y obtuvo una certificación del juez que guarda relación con el otro procedimiento au-torizado por la ley para preparar la transcripción de la *428evidencia por el taquígrafo, procedimiento qne no • se si-guió aquí porque aquí no existe transcripción alguna certi-ficada por el taquígrafo precediendo a la certificación del juez, porque aquí el “récord de la apelación” no sólo com-prende la prueba si que también las alegaciones que no aparecen autenticadas- ni por el Secretario, ni por los abo- , gados de las partos, únicos funcionarios con autoridad para hacerlo.
En cuanto al alegato, bastará decir que es un documento difuso que en verdad no se ajusta enteramente a las re-glas de la corte.
Por virtud de todo lo expuesto, debe declararse con lu-gar la moción de la parte apelada y en su consecuencia desestimarse el recurso.